       Case 1:19-cv-00132-RMC Document 26 Filed 12/12/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                                             )
THE AMERICAN HOSPITAL                        )
ASSOCIATION, et al.,                         )
                                             )
              Plaintiffs,                    )   Case No. 1:18-CV-2841-RMC
                                             )
       v.                                    )
                                             )
ALEX M. AZAR II, in his official capacity as )
Secretary of Health & Human Services,        )
                                             )
              Defendant.                     )
                                             )
                                             )
                                             )
UNIVERSITY OF KANSAS HOSPITAL                )
AUTHORITY, et al.,                           )
                                             )
              Plaintiffs,                    )   Case No. 1:19-CV-132-RMC
                                             )
       v.                                    )
                                             )
ALEX M. AZAR II, in his official capacity as )
Secretary of Health & Human Services,        )
                                             )
              Defendant.                     )
                                             )
                                             )
                                             )
                                             )
HACKENSACK MERIDIAN HEALTH, et               )
al.,                                         )
                                             )   Case No. 1:19-CV-1745-RMC
              Plaintiffs,                    )
                                             )
       v.                                    )
                                             )
ALEX M. AZAR II, in his official capacity as )
Secretary of Health & Human Services,        )
                                             )
              Defendant.                     )
                                             )
                                             )
         Case 1:19-cv-00132-RMC Document 26 Filed 12/12/19 Page 2 of 2




                                    NOTICE OF APPEAL

       Defendant Alex M. Azar II, in his official capacity as Secretary of Health and Human

Services, hereby gives notice in the above-captioned cases that he appeals to the United States

Court of Appeals for the District of Columbia Circuit from all aspects of this Court’s October 21,

2019 final appealable order in the lead case, American Hospital Association v. Azar, No. 1:18-

CV-2841-RMC (D.D.C.), ECF No. 39; the accompanying memorandum opinion, ECF No. 38;

the Court’s September 17, 2019 order, ECF No. 32; the accompanying memorandum opinion,

ECF No. 31; and all prior orders and decisions that merge into these orders.

Dated: December 12, 2019                            Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MICHELLE R. BENNETT
                                                    Assistant Branch Director

                                                    /s/ Bradley P. Humphreys
                                                    BRADLEY P. HUMPHREYS
                                                    JUSTIN SANDBERG
                                                    Trial Attorneys, U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 305-0878
                                                    Fax: (202) 616-8470
                                                    Bradley.Humphreys@usdoj.gov
                                                    Justin.Sandberg@usdoj.gov

                                                    Counsel for Defendant




                                                2
